Case 19-07002-TLM          Doc 17     Filed 03/29/19 Entered 03/29/19 15:43:00                 Desc Main
                                      Document     Page 1 of 8



                         UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO


 IN RE:

 PRAVEEN K. KHURANA,                                   Case No. 13-20058-TLM

            Debtor.


 PRAVEEN K. KHURANA,

            Plaintiff,

 v.
                                                       Adv. No. 19-07002-TLM
 STATE OF IDAHO, CHILD
 SUPPORT SERVICES,

            Defendant.


                              MEMORANDUM OF DECISION


INTRODUCTION

        Praveen Khurana (“Debtor”) filed a petition under chapter 13 on January 23, 2013,

commencing Case No. 13-20058-TLM. That case was converted to chapter 7 on May 7,

2013. Debtor received a chapter 7 discharge on September 20, 2013, and the case was

closed as a “no-asset” case that same date. The case was reopened on June 26, 2015. 1



        1
            Statutory citations are to the Bankruptcy Code, Title 11 U.S. Code §§ 101—1532, “Rule”
citations are to the Federal Rules of Bankruptcy Procedure, and “Civil Rule” citations are to the Federal
(Continued)


MEMORANDUM OF DECISION - 1
Case 19-07002-TLM           Doc 17     Filed 03/29/19 Entered 03/29/19 15:43:00                  Desc Main
                                       Document     Page 2 of 8


        On January 18, 2019, Debtor filed a pro se “Complaint for Adversary Proceeding

– Violation of Lift of Automatic Stay by State of Idaho (Department) of Subject Child

Support Enforcement Order” which commenced this adversary proceeding, No.

19-07002-TLM. This Complaint, Adv. Doc. No. 1-1, alleges in material part that certain

Canadian child support orders are being enforced by and/or collected upon by the State of

Idaho, Department of Health and Welfare, Child Support Unit (“Defendant”). He

contends that Defendant’s actions: (1) violate the automatic stay of § 362(a); (2) are in

excess of the State’s authority; (3) violate the Hague Convention; and (4) infringe upon

Debtor’s Constitutional rights. He also argues that Canada presents an “impossible

forum” or an inconvenient forum, and he makes arguments about the conduct of certain

hearings in Canada.

        Defendant filed a motion to dismiss the Complaint, and also therein seeks to quash

a deposition subpoena issued to Robert Rinard of the Department of Health and Welfare.

Adv. Doc. No 8 (“Dismissal Motion”). Debtor objected to the same, Adv. Doc. No. 9,

and filed a motion for sanctions for Mr. Rinard’s failure to appear at the deposition. Adv.

Doc. No. 12. 2 Debtor also filed a “motion to consolidate” this adversary proceeding with

Case No. 18-cv-553-DCN, pending before the U.S. District Court for the District of

Idaho (the “District Court Case”). Adv. Doc. No. 13 (“Consolidation Motion”).



Rules of Civil Procedure. The Court also takes judicial notice of its files and records, and of the files and
records of the U.S. District Court for the District of Idaho. Fed. R. Evid. 201.
        2
            Defendant’s motion to quash the deposition subpoena that is imbedded in the Dismissal
Motion will be addressed in a separate, oral ruling, as will the parties’ various motions for sanctions and
other relief in this adversary proceeding.


MEMORANDUM OF DECISION - 2
Case 19-07002-TLM          Doc 17     Filed 03/29/19 Entered 03/29/19 15:43:00               Desc Main
                                      Document     Page 3 of 8


        These matters came before the Court at hearing on March 18, 2019 and were taken

under advisement following argument. This Decision constitute the Court’s findings and

conclusions to the extent required under Rule 9014 and 7052.

ADDITIONAL BACKGROUND

        Debtor filed two adversary proceedings simultaneously against the State of Idaho

Department of Health and Welfare. The other is Adv. No. 19-07001-TLM, which

involves alleged stay or injunction violations by the State in regard to a Medicaid

assistance recovery action. 3

        While there is much conflation, repetition and confusion of issues and allegations

in Debtor’s two complaints, the instant action concerns Defendant’s assistance in

collecting Canadian child support obligations allegedly owed by Debtor. There are

several critical problems with Debtor’s assertions.

DISCUSSION AND DISPOSITION

        A. Jurisdiction

        The Complaint lacks any of the required jurisdictional allegations required for

federal bankruptcy court adjudication. In part, Debtor focuses on the automatic stay and

to a lesser extent the discharge injunction of the Bankruptcy Code. These would

presumptively fall within 28 U.S.C. § 1334 and are matters referred by the District Court

to this Court under 28 U.S.C. § 157(b). However, it is clear this Court lacks jurisdiction

over things such as “violation of the Hague Convention” and the other causes of action


        3
            The matters in Adv. Proc. No. 19-07001-TLM will be addressed in a separate oral or written
decision.


MEMORANDUM OF DECISION - 3
Case 19-07002-TLM          Doc 17     Filed 03/29/19 Entered 03/29/19 15:43:00                 Desc Main
                                      Document     Page 4 of 8


asserted in the Complaint. The Court therefore focuses on the stay and discharge

contentions.

        B. The automatic stay, discharge, and Defendant’s motion to dismiss

        The submissions, though far from precise or comprehensive, indicate that Debtor

has been or is obligated to pay certain Canadian support obligations. Debtor argues that

Defendant’s assistance in the collection processes violates the stay of § 362(a). 4

However, under § 362(b)(2)(B), the collection of such obligations (called “domestic

support obligations” or “DSO” under § 101(14A)) is excepted from the automatic stay.

Section 362(b)(2)(B) provides that § 362(a) “does not operate as a stay. . . of the

collection of alimony, maintenance, or support from property that is not property of the

estate. . ..” This reflects a congressional decision to except the enforcement of such

obligations. In re Martin, 2004 WL 4960370*2 (Bankr. D. Idaho Sep. 2, 2004). Thus,

Debtor’s contentions of stay violation are meritless.

        Debtor also argues that Defendant’s actions violate his 2013 discharge. In general,

the stay of § 362(a) is replaced, as regards a debtor, by the injunction arising upon

discharge. See § 524(a) (addressing effect of discharge). As stated in In re Eastlick, 349

B.R. 216 (Bankr. D. Idaho 2004), “When a discharge is entered, the automatic stay is

replaced by the permanent injunction of § 524, which enjoins creditors from attempting

to collect from the debtor or the debtor’s assets any debts that have been discharged.” Id.



        4
           The Court need not speak to the merits of the underlying child support claims or litigation.
The issues pending before the Court are either jurisdictional or relate to provisions of bankruptcy law and
procedure.


MEMORANDUM OF DECISION - 4
Case 19-07002-TLM      Doc 17    Filed 03/29/19 Entered 03/29/19 15:43:00         Desc Main
                                 Document     Page 5 of 8


at 229 (citing Watson v. Shandell (In re Watson), 192 B.R. 739, 749 (9th Cir. BAP 1996),

aff’d 116 F.3d 488 (9th Cir. 1997) (other citations omitted). However, under § 523(a)(5),

DSO obligations are excepted from the discharge and, under § 523(a)(15), certain other

obligations to spouses or children not described in § 523(a)(5) are also excepted.

       The nature of the underlying obligations is only obliquely characterized in the

Complaint. Adv. Doc. No. 1-1 at 2. It is impossible to tell what amounts are being

collected, for whose support, and for what periods. Still, Debtor appears to concede that

what is being pursued is “child support” even if he believes the claimed amounts, or

“collection fees” assessed, or the Canadian-U.S. exchange rates, are wrong or improper.

       To attempt to clarify the matter, given the lack of material assistance by either

Debtor or Defendant’s counsel, the Court has taken judicial notice of the District Court’s

records and has reviewed the complaint of Debtor in the District Court Case (No. 18-cv-

00553-DCN), which suit is also discussed below in connection with Debtor’s

Consolidation Motion. In the District Court Case, Debtor alleged: (a) he was divorced

from Renu Verma in 2005; (b) Debtor and Verma had three children who are currently

28, 24 and 18 years old; (c) Debtor currently pays or is required to pay $750/month

($250/month for two of the children and $250/month for collection “expenses” imposed

by Defendant); and (d) Debtor has tried “administratively” to resolve issues with

Defendant but has not succeeded. Id. at Doc. No. 2. This appears to establish that the

obligations at issue are, in bankruptcy terms, domestic support obligations.




MEMORANDUM OF DECISION - 5
Case 19-07002-TLM          Doc 17     Filed 03/29/19 Entered 03/29/19 15:43:00                 Desc Main
                                      Document     Page 6 of 8


        This Court does have jurisdiction to hear and resolve issues of whether such an

obligation falls within or without § 523(a)(5) or (a)(15). 5 However, Debtor’s disputes

don’t appear to relate to the character of the underlying debt as actually being a support

obligation. Instead, he complains about the collection process being pursued, and his

frustrations with the Canadian judicial procedures, which in his view impede his ability to

obtain a hearing and seek to get the amounts owed reconsidered or changed. In addition,

to the extent that he seemingly contests the propriety of the underlying support debt, it

does not appear to challenge the debt as being a DSO but, rather, seeks to determine

whether the ages of the children or similar factors should operate to terminate or reduce

such obligations. These issues need not be decided by this Court. See n.5, supra.

        In sum, Debtor presents no credible basis for the Court to conclude that there has

been any stay violation in regard to the child support matter, or that any ongoing post-

discharge collection is improper as a violation of Debtor’s bankruptcy discharge.

Further, the Court clearly lacks jurisdiction over the other allegations, contentions and

arguments in the Complaint.

        For the foregoing reasons, the Dismissal Motion is found to be well taken, and it

will be granted.

        B. The Consolidation Motion



        5
            The Court’s jurisdiction over § 523(a)(5) and (a)(15) matters, however, is not “exclusive” and
state courts have concurrent jurisdiction to determine dischargeability under § 523(a)(5) and (a)(15).
Davidson v. Soelberg (In re Soelberg), 2016 WL 5874828 *3 (Bankr. D. Idaho Oct. 7, 2016) (citations
omitted). In that case, the Court determined that abstention in deference to the state court was
appropriate. Id. at *4—5 (citations omitted).


MEMORANDUM OF DECISION - 6
Case 19-07002-TLM          Doc 17     Filed 03/29/19 Entered 03/29/19 15:43:00                Desc Main
                                      Document     Page 7 of 8


        Dismissal of this adversary proceeding will moot the question of consolidation of

it and the District Court Case. But the Court will briefly address the Consolidation

Motion as well.

        The complaint of Debtor in the District Court Case asserts that jurisdiction exists

under 28 U.S.C. § 1331 on the basis of federal question and under 28 U.S.C. § 1332 on

the basis of diversity of citizenship. It alleges substantive causes under 42 U.S.C.

§§ 1983, 1985 and 1987, and violations of the Hague Convention, as well as Due Process

violations. Plaintiff has asked this Court to “consolidate” the present case, Adv. No.

19-07002-TLM with the District Court Case, and to establish this adversary proceeding

as the “lead case.” Adv. Doc. No. 13.

        As mentioned above, this Court’s jurisdiction arises under 28 U.S.C. § 1334. It is

limited to matters arising in a bankruptcy case, arising under the Code, or related to the

bankruptcy case. Such jurisdiction is in the first instance granted to the District Court

and then reference is made to this Court. Id.; see also 28 U.S.C. § 157. There is no

conceivable basis for this Court to hear matters based on diversity or federal question

jurisdiction, much less consider the various matters under Title 42 or the Hague

Convention violations, all as alleged in the District Court Case. Nor is there any credible

argument that this Court could presume to “consolidate” the District Court Case with the

present adversary proceeding. 6



        6
           It appears that Debtor filed a photocopy of the Consolidation Motion in the District Court
docket as Doc. No. 4 on March 4. If this was intended as a separate motion directed to the District Court
(which is not altogether clear), the District Court can certainly address it.


MEMORANDUM OF DECISION - 7
Case 19-07002-TLM      Doc 17   Filed 03/29/19 Entered 03/29/19 15:43:00        Desc Main
                                Document     Page 8 of 8


      This Court will therefore deny the Consolidation Motion that is pending before it.

CONCLUSION

      Consistent with the foregoing, the Court finds, concludes and determines: (1) that

Defendant’s motion to dismiss this action will be granted; (2) that the Consolidation

Motion of Debtor will be denied. The Court will enter orders accordingly.

      All other matters pending herein will be addressed by separate decision(s).

DATED: March 29, 2019


                                    _________________________
                                    TERRY L. MYERS
                                    U.S. BANKRUPTCY JUDGE




MEMORANDUM OF DECISION - 8
